Case 0:20-cv-61404-DPG Document 1-6 Entered on FLSD Docket 07/13/2020 Page 1 of 19




                        Composite Exhibit 5
Case 0:20-cv-61404-DPG Document 1-6 Entered on FLSD Docket 07/13/2020 Page 2 of 19




     Int. CI.: 14
     Prior U.S. CI.: 27
                                                                        Reg. No. 1,435,463
     United States Patent and Trademark Office                             Registered Apr. 7, 1987


                                       TRADEMARK
                                   PRINCIPAL REGISTER



                                        FORMULA 1



    TAG-HEUER S.A. (SWITZERLAND CORPORA·            FIRST     USE   6-1-1986;   IN   COMMERCE
      TION)                                       6-1-1986.
    VERESIUSSTRASE 18
    BIENNE, SWITZERLAND
                                                    SER. NO. 611,053, FILED 7-22-1986.
      FOR: MECHANICAL AND ELECTRONIC
    CLOCKS AND WATCHES, AND THEIR CON-            MARK TRAPHAGEN, EXAMINING ATTOR-
    STITUTENT PARTS, IN CLASS 14 (U.S. CL. 27).    NEY
7/8/2020
       Case   0:20-cv-61404-DPG Document Trademark Electronicon
                                         1-6 Entered          Search
                                                                 FLSDSystem (TESS) 07/13/2020 Page 3 of 19
                                                                          Docket
             United States Patent and Trademark Office

             Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Tue Jul 7 04:12:27 EDT 2020




  Logout   Please logout when you are done to release system resources allocated for you.

  Start List At:                        Jump to record:
                                   OR                                       Record 2 out of 2


                                                    ( Use the "Back" button of the Internet Browser to return to TESS)


 Word Mark         FORMULA 1
 Goods and         IC 014. US 002 027 028 050. G & S: MECHANICAL [ AND ELECTRONIC ][ CLOCKS AND ] WATCHES, AND THEIR
 Services          CONSTITUENT PARTS. FIRST USE: 19860601. FIRST USE IN COMMERCE: 19860601
 Mark Drawing
                   (1) TYPED DRAWING
 Code
 Serial Number     73611053
 Filing Date       July 22, 1986
 Current Basis     1A
 Original Filing
                   1A
 Basis
 Published for
                   January 13, 1987
 Opposition
 Registration
                   1435463
 Number
 Registration
                   April 7, 1987
 Date
 Owner             (REGISTRANT) TAG-HEUER S.A. CORPORATION SWITZERLAND 14A, AVENUE DE CHAMPS-MONTANTS 2074
                   MARIN SWITZERLAND

                   (LAST LISTED OWNER) LVMH SWISS MANUFACTURES SA CORPORATION SWITZERLAND RUE LOUIS-JOSEPH
                   CHEVROLET 6A CH-2300 LA CHAUX-DE-FONDS SWITZERLAND
 Assignment
                   ASSIGNMENT RECORDED
 Recorded
 Attorney of
                   Jamie E. Platkin
 Record
 Type of Mark      TRADEMARK
 Register          PRINCIPAL
 Affidavit Text    SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20170331.
 Renewal           2ND RENEWAL 20170331
 Live/Dead
                   LIVE
 Indicator




                                          |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY



tmsearch.uspto.gov/bin/showfield?f=doc&state=4809:gnum5d.3.2                                                           1/1
7/8/2020
       Case   0:20-cv-61404-DPG Document 1-6 USPTO Assignments
                                              Entered          on the Web
                                                         on FLSD      Docket 07/13/2020 Page 4 of 19
             United States Patent and Trademark Office
             Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                                Trademark Assignment Abstract of Title
 Total Assignments: 4
        Serial #: 73611053               Filing Dt: 07/22/1986               Reg #: 1435463               Reg. Dt: 04/07/1987
     Registrant: TAG-HEUER S.A.
           Mark: FORMULA 1
 Assignment: 1
     Reel/Frame: 1433/0232                        Recorded: 01/30/1996                                   Pages: 105

     Conveyance: SECURITY INTEREST
        Assignor: TAG HEUER S.A.                                                              Exec Dt: 12/20/1995
                                                                                        Entity Type: CORPORATION
                                                                                        Citizenship: SWITZERLAND
       Assignees: UNION BANK OF SWITZERLAND, AS AGENT                                   Entity Type: A SWISS BANK ORGANIZED
                   BAHNOFSTRASSE 45                                                                    UNDER SWISS LAW

                   ZURICH, SWITZERLAND 8021                                             Citizenship: NONE

                   CITIBANK, N.A.                                                       Entity Type: BANKING CORPORATION
                   HAY'S LANE                                                           Citizenship: UNITED STATES
                   6TH FLOOR, COTTONS CENTRE
                   LONDON SE1 2QT, ENGLAND
                   FUJI BANK (LUXEMBOURG) S.A.                                          Entity Type: A LIMITED COMPANY
                   29 AVENUE DE LA PORTE-NEUVE 2227, LUXEMBOURG BP 894 2018             Citizenship: LUXEMBOURG
                   GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND, THE                    Entity Type: A CORPORATION SET UP UNDER
                   THE MOUND                                                                           AN ACT OF SCOTTISH
                                                                                                       PARLIAMENT
                   EDINBURGH EH1 1YZ, SCOTLAND
                                                                                        Citizenship: NONE
  Correspondent: PENNIE & EDMONDS
                   NANCY H. LUTZ
                   1667 K STREET, N.W.
                   WASHINGTON, DC 20006
 Assignment: 2
     Reel/Frame: 1450/0291                        Recorded: 06/04/1996                                   Pages: 376

     Conveyance: CORRECTION OF RECORDATION AT REEL 1433, FRAME 0232
        Assignor: TAG HEUER S.A.                                                              Exec Dt: 12/20/1995
                                                                                        Entity Type: CORPORATION
                                                                                        Citizenship: SWITZERLAND
       Assignees: UNION BANK OF SWITZERLAND, AS AGNET                                   Entity Type: A SWISS BANK ORGANIZED
                   BAHNOFSTRASSE 45                                                                    UNDER SWISS LAW

                   ZURICH, SWITZERLAND 8021                                             Citizenship: NONE

                   CITIBANK, N.A.                                                       Entity Type: A U.S. BANKING CORPORATION
                   HAY'S LANE                                                           Citizenship: NONE
                   6TH FLOOR, COTTONS CENTRE
                   LONDON SE1 2QT, ENGLAND
                   FUJI BANK (LUXEMBOURG) S.A.                                          Entity Type: A LIMITED COMPANY
                   29 AVENUE DE LA PORTE-NEUVE 2227                                                    INCORPORATED UNDER THE LAWS
                                                                                                       OF LUXEMBOURG
                   LUXEMBOURG BP 894 2018, LUXEMBOURG
                                                                                        Citizenship: NONE
                   THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND                     Entity Type: A CORPORATION SET UP UNDER
                   THE MOUND                                                                           AN ACT OF SCOTTISH
                                                                                                       PARLIAMENT
                   EDINBURGH EH1 1YZ, SCOTLAND
                                                                                        Citizenship: NONE
  Correspondent: PENNIE & EDMONDS
                   NANCY H. LUTZ
                   1667 K STREET, N.W.

assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73611053                                                        1/2
7/8/2020
       Case   0:20-cv-61404-DPG Document 1-6 USPTO Assignments
                                              Entered          on the Web
                                                         on FLSD      Docket 07/13/2020 Page 5 of 19
                   WASHINGTON, D.C. 20006
 Assignment: 3
     Reel/Frame: 1746/0877                                Recorded: 05/27/1998                                                            Pages: 2

     Conveyance: CHANGE OF NAME
        Assignor: TAG-HEUER S.A.                                                                                    Exec Dt: 02/13/1996
                                                                                                              Entity Type: A SWISS CORPORATION
                                                                                                               Citizenship: NONE
        Assignee: TAG HEUER S.A.                                                                              Entity Type: A SWISS CORPORATION
                   14A, AVENUE DES CHAMPS-MONTANTS                                                             Citizenship: NONE
                   MARIN-EPAGNIER, SWITZERLAND 2074
  Correspondent: DECHERT PRICE & RHOADS
                   GLENN A. GUNDERSEN
                   4000 BELL ATLANTIC TOWER
                   1717 ARCH STREET
                   PHILADELPHIA, PA 19103
 Assignment: 4
     Reel/Frame: 4421/0799                                Recorded: 11/29/2010                                                            Pages: 3

     Conveyance: CHANGE OF NAME
        Assignor: TAG HEUER SA                                                                                      Exec Dt: 11/18/2009
                                                                                                              Entity Type: CORPORATION
                                                                                                               Citizenship: SWITZERLAND
        Assignee: LVMH SWISS MANUFACTURES SA                                                                  Entity Type: CORPORATION
                   RUE LOUIS-JOSEPH CHEVROLET 6A                                                               Citizenship: SWITZERLAND
                   CH-2300 LA CHAUX-DE-FONDS, SWITZERLAND
  Correspondent: EITAN MEHULAL LAW GROUP
                   18106 KITCHEN HOUSE COURT
                   C/O EDNA EISEMANN
                   GERMANTOWN, MD 20874


                                                                                                                                  Search Results as of: 07/08/2020 01:19 AM
                        If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571-272-3350. v.2.6
                                                          Web interface last modified: August 25, 2017 v.2.6


                               | .HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73611053                                                                                               2/2
Case 0:20-cv-61404-DPG Document 1-6 Entered on FLSD Docket 07/13/2020 Page 6 of 19
9/5/2018
       Case    0:20-cv-61404-DPG Document Trademark Electronicon
                                          1-6 Entered          Search
                                                                  FLSDSystem (TESS) 07/13/2020 Page 7 of 19
                                                                           Docket



             United States Patent and Trademark Office

             Home|Site Index|Search|FAQ|Glossary|Guides|Contacts|eBusiness|eBiz alerts|News|Help


  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Sep 5 05:21:43 EDT 2018



  Logout    Please logout when you are done to release system resources allocated for you.

Record 1 out of 1

                                                      ( Use the "Back" button of the Internet Browser to return to
TESS)




 Word Mark TAG HEUER
 Goods and IC 009. US 026 027. G & S: TIME MEASURING INSTRUMENTS, NAMELY, ELECTRONIC STOP WATCHES, REMOTE
 Services  CONTROL MINI-PRINTER TIMERS, ELECTRONIC AND MANUAL TIMERS, PHOTOCELL TIMERS, STARTING GATE
           TIMERS, TELEPHONE LIAISON TIMERS, IMPULSE DISTRIBUTOR TIMERS, ELECTRONIC PISTOL STARTING
           TIMERS, MANUAL CONTACTOR TIMERS

                IC 014. US 027. G & S: CLOCKS, WATCHES AND PARTS THEREOF

                IC 025. US 022 039. G & S: SPORTSWEAR, NAMELY, [ T-SHIRTS, POLO SHIRTS, SWEATERS, ] PARKAS [, JOGGING
                SUITS, SHORTS, CAPS, HATS, SWEATSHIRTS, GLOVES ]
 Mark
 Drawing        (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
 Code
 Design         24.01.02 - Shields or crests with figurative elements contained therein or superimposed thereon
 Search         24.15.10 - Arrows, more than one; More than one arrow
 Code           26.15.08 - Polygons comprised of letters, numerals or punctuation and letters, numerals or punctuation forming the
                perimeter of a polygon or bordering the perimeter of a polygon
                27.03.05 - Objects forming letters or numerals
 Serial
                73583969
 Number
 Filing Date    February 19, 1986
 Current
                44E
 Basis
 Original
                44D
 Filing Basis
 Published
 for            October 20, 1987
 Opposition
 Change In
                CHANGE IN REGISTRATION HAS OCCURRED
 Registration
 Registration
                1471988
 Number
 Registration   January 12, 1988
http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4806:hv284a.3.1                                                                  1/2
9/5/2018
       Case    0:20-cv-61404-DPG Document Trademark Electronicon
                                          1-6 Entered          Search
                                                                  FLSDSystem (TESS) 07/13/2020 Page 8 of 19
                                                                           Docket
 Date
 Owner          (REGISTRANT) TAG-HEUER S.A. CORPORATION SWITZERLAND VERESIUSSTRASSE 18 BIENNE SWITZERLAND

                (LAST LISTED OWNER) LVMH SWISS MANUFACTURES SA CORPORATION SWITZERLAND RUE LOUIS-JOSEPH
                CHEVROLET 6A CH-2300 LA CHAUX-DE-FONDS SWITZERLAND
 Assignment
                ASSIGNMENT RECORDED
 Recorded
 Attorney of
                NANCY DICONZA
 Record
 Priority
                August 26, 1985
 Date
 Description
                THE MARK CONSISTS OF THE STYLIZED WORDS "TAG" AND "HEUER", IN A SHIELD DESIGN.
 of Mark
 Type of
                TRADEMARK
 Mark
 Register       PRINCIPAL
 Affidavit
                SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20180721.
 Text
 Renewal        2ND RENEWAL 20180721
 Live/Dead
                LIVE
 Indicator




                                           |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4806:hv284a.3.1                                           2/2
9/5/2018
       Case   0:20-cv-61404-DPG Document 1-6 USPTO Assignments
                                              Entered          on the Web
                                                         on FLSD      Docket 07/13/2020 Page 9 of 19



            United States Patent and Trademark Office
            Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                                    Trademark Assignment Abstract of Title
 Total Assignments: 4
        Serial #: 73583969               Filing Dt: 02/19/1986                Reg #: 1471988                Reg. Dt: 01/12/1988
      Registrant: TAG-HEUER S.A.
           Mark: TAG HEUER
 Assignment: 1
     Reel/Frame: 1433/0232                       Recorded: 01/30/1996                                     Pages: 105

    Conveyance: SECURITY INTEREST
        Assignor: TAG HEUER S.A.                                                               Exec Dt: 12/20/1995
                                                                                          Entity Type: CORPORATION
                                                                                          Citizenship: SWITZERLAND
       Assignees: UNION BANK OF SWITZERLAND, AS AGENT                                     Entity Type: A SWISS BANK ORGANIZED UNDER
                   BAHNOFSTRASSE 45                                                                     SWISS LAW

                   ZURICH, SWITZERLAND 8021                                               Citizenship: NONE

                   CITIBANK, N.A.                                                         Entity Type: BANKING CORPORATION
                   HAY'S LANE                                                             Citizenship: UNITED STATES
                   6TH FLOOR, COTTONS CENTRE
                   LONDON SE1 2QT, ENGLAND
                   FUJI BANK (LUXEMBOURG) S.A.                                            Entity Type: A LIMITED COMPANY
                   29 AVENUE DE LA PORTE-NEUVE 2227, LUXEMBOURG BP 894 2018               Citizenship: LUXEMBOURG
                   GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND, THE                      Entity Type: A CORPORATION SET UP UNDER AN
                   THE MOUND                                                                            ACT OF SCOTTISH PARLIAMENT

                   EDINBURGH EH1 1YZ, SCOTLAND                                            Citizenship: NONE

  Correspondent: PENNIE & EDMONDS
                   NANCY H. LUTZ
                   1667 K STREET, N.W.
                   WASHINGTON, DC 20006
 Assignment: 2
     Reel/Frame: 1450/0291                       Recorded: 06/04/1996                                     Pages: 376

    Conveyance: CORRECTION OF RECORDATION AT REEL 1433, FRAME 0232
        Assignor: TAG HEUER S.A.                                                               Exec Dt: 12/20/1995
                                                                                          Entity Type: CORPORATION
                                                                                          Citizenship: SWITZERLAND
       Assignees: UNION BANK OF SWITZERLAND, AS AGNET                                     Entity Type: A SWISS BANK ORGANIZED UNDER
                   BAHNOFSTRASSE 45                                                                     SWISS LAW

                   ZURICH, SWITZERLAND 8021                                               Citizenship: NONE

                   CITIBANK, N.A.                                                         Entity Type: A U.S. BANKING CORPORATION
                   HAY'S LANE                                                             Citizenship: NONE
                   6TH FLOOR, COTTONS CENTRE
                   LONDON SE1 2QT, ENGLAND
                   FUJI BANK (LUXEMBOURG) S.A.                                            Entity Type: A LIMITED COMPANY
                   29 AVENUE DE LA PORTE-NEUVE 2227                                                     INCORPORATED UNDER THE LAWS
                                                                                                        OF LUXEMBOURG
                   LUXEMBOURG BP 894 2018, LUXEMBOURG
                                                                                          Citizenship: NONE
                   THE GOVERNOR AND COMPANY OF THE BANK OF SCOTLAND                       Entity Type: A CORPORATION SET UP UNDER AN
                   THE MOUND                                                                            ACT OF SCOTTISH PARLIAMENT

                   EDINBURGH EH1 1YZ, SCOTLAND                                            Citizenship: NONE

  Correspondent: PENNIE & EDMONDS
                   NANCY H. LUTZ
                   1667 K STREET, N.W.
                   WASHINGTON, D.C. 20006


http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=73583969                                                      1/2
Case 0:20-cv-61404-DPG Document 1-6 Entered on FLSD Docket 07/13/2020 Page 10 of 19
9/5/2018
      Case                               Trademark
              0:20-cv-61404-DPG Document 1-6       Electronic
                                               Entered      onSearch
                                                                FLSD System (TESS) 07/13/2020 Page 11 of 19
                                                                         Docket


            United States Patent and Trademark Office

            Home|Site Index|Search|FAQ|Glossary|Guides|Contacts|eBusiness|eBiz alerts|News|Help


  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Wed Sep 5 05:21:43 EDT 2018



  Logout   Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                 ( Use the "Back" button of the Internet Browser to return to TESS)




 Word Mark           TAG HEUER
 Goods and           IC 014. US 002 027 028 050. G & S: Clocks, watches and parts thereof[; jewelry]. FIRST USE: 19860000. FIRST USE IN
 Services            COMMERCE: 19860000
 Mark Drawing
                     (1) TYPED DRAWING
 Code
 Serial Number       75530962
 Filing Date         August 4, 1998
 Current Basis       1A
 Original Filing
                     1A
 Basis
 Published for
                     July 6, 1999
 Opposition
 Registration
                     2281436
 Number
 Registration Date   September 28, 1999
 Owner               (REGISTRANT) TAG HEUER S.A. CORPORATION SWITZERLAND Louis-Joseph Chevrolet 6a 23 La Chaux-de Fonds
                     SWITZERLAND

                     (LAST LISTED OWNER) LVMH SWISS MANUFACTURES SA CORPORATION SWITZERLAND RUE LOUIS-JOSEPH
                     CHEVROLET 6A CH-2300 LA CHAUX-DE-FONDS SWITZERLAND
 Assignment
                     ASSIGNMENT RECORDED
 Recorded
 Attorney of
                     GLENN A GUNDERSEN
 Record
 Prior
                     1471988;1852136;1852480;AND OTHERS
 Registrations
 Type of Mark        TRADEMARK
 Register            PRINCIPAL
 Affidavit Text      SECT 15. SECT 8 (6-YR). SECTION 8(10-YR) 20090928.
 Renewal             1ST RENEWAL 20090928
 Live/Dead
                     LIVE
 Indicator




                                               |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4806:hv284a.4.1                                                                       1/1
9/5/2018
      Case   0:20-cv-61404-DPG Document 1-6 USPTO Assignments
                                             Entered   on FLSDon the Docket
                                                                     Web    07/13/2020 Page 12 of 19


           United States Patent and Trademark Office
           Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                                           Trademark Assignment Abstract of Title
 Total Assignments: 1
         Serial #: 75530962                        Filing Dt: 08/04/1998                                      Reg #: 2281436                                Reg. Dt: 09/28/1999
       Registrant: TAG HEUER S.A.
            Mark: TAG HEUER
 Assignment: 1
    Reel/Frame: 4421/0799                                     Recorded: 11/29/2010                                                                           Pages: 3

    Conveyance: CHANGE OF NAME
       Assignor: TAG HEUER SA                                                                                                          Exec Dt: 11/18/2009
                                                                                                                                  Entity Type: CORPORATION
                                                                                                                                  Citizenship: SWITZERLAND
       Assignee: LVMH SWISS MANUFACTURES SA                                                                                       Entity Type: CORPORATION
                 RUE LOUIS-JOSEPH CHEVROLET 6A                                                                                    Citizenship: SWITZERLAND
                 CH-2300 LA CHAUX-DE-FONDS, SWITZERLAND
  Correspondent: EITAN MEHULAL LAW GROUP
                 18106 KITCHEN HOUSE COURT
                 C/O EDNA EISEMANN
                 GERMANTOWN, MD 20874


                                                                                                                                                            Search Results as of: 09/05/2018 11:39 AM
                                    If you have any comments or questions concerning the data displayed, contact PRD / Assignments at 571-272-3350. v.2.6
                                                                      Web interface last modified: August 25, 2017 v.2.6


                                            | .HOME | INDEX| SEARCH | eBUSINESS | CONTACT US | PRIVACY STATEMENT




http://assignments.uspto.gov/assignments/q?db=tm&qt=sno&reel=&frame=&sno=75530962                                                                                                                 1/1
Case 0:20-cv-61404-DPG Document 1-6 Entered on FLSD Docket 07/13/2020 Page 13 of 19
Case 0:20-cv-61404-DPG Document 1-6 Entered on FLSD Docket 07/13/2020 Page 14 of 19
 Case 0:20-cv-61404-DPG Document 1-6 Entered on FLSD Docket 07/13/2020 Page 15 of 19




Reg. No. 5,202,283            LVMH Swiss Manufactures SA (SWITZERLAND SOCIÉTÉ ANONYME (SA))
                              Rue Louis-Joseph Chevrolet 6a
Registered May 16, 2017       CH-2300 La Chaux-de-Fonds
                              SWITZERLAND
Int. Cl.: 3, 9, 14, 16, 18,   CLASS 3: soaps; perfumes; cosmetics, creams, and lotions for the body and hair; shampoos;
25, 35                        makeup and makeup removers; lipstick; beauty masks; shaving preparations; after-shave
                              lotions and balms; non-medicated toiletries; deodorants for personal use; leather polishes;
Service Mark                  preservative creams for leather

                              CLASS 9: apparatus for recording, transmission, reproduction, or processing of sound or
Trademark                     images; electronic timers and timing sensors; calculating machines; equipment for data
                              processing; timing dials and timing sensors; electronic timers; chronographs for use as
Principal Register            specialized time recording apparatus; game software; computer operating software for
                              smartwatches and mobile electronic devices; computer software for sending and receiving
                              electronic mail, text messages, data, photographs, and videos; computer software for
                              accessing, browsing, and searching online databases; computer software for sensing,
                              monitoring, recording, displaying, measuring, and transmitting global positioning, direction,
                              distance, altitude, speed, navigational information, weather information, temperature, physical
                              activity level, heart rate, pulse rate, blood pressure, calories burned, steps taken, and
                              biometric data; computer software for tracking and managing information regarding health,
                              fitness, and wellness programs; computer peripherals; telephones; tablet computers; MP3
                              players; smartwatches; wearable computers; smartphones featuring a watch; accessories for
                              computers, telephones, tablet computers, MP3 players, and smartwatches, namely, displays,
                              monitors, protective covers, carrying cases, stands, batteries, battery chargers, headphones,
                              speakers, headsets, microphones, car audio adapters, remote controls, connection cables,
                              power adapters, docking stations, and adapter plugs; spectacles; sunglasses; optical lenses and
                              glasses; spectacle cases; memory cards and integrated circuit cards; downloadable electronic
                              publications in the nature of books, newsletters, catalogs, and brochures in the fields of
                              watches, chronometric instruments, jewelry, apparel, luggage, leather accessories, personal
                              care products, luxury goods, sports, and fashion; electronic sensors, monitors, and displays
                              used to provide and display official time at sporting, cultural, wellness, entertainment, and
                              educational events; electronic connected bracelets and connected cuffs for tracking the
                              movement of people that also have a function of transmitting, and/or receiving data to and/or
                              from personal digital assistants, tablets, smart phones and personal computers through
                              internet websites and other computer and electronic communication networks

                              CLASS 14: jewelry; precious stones; horological instruments, namely, watches, wristwatches,
                              and constitutive parts therefor; alarm clocks, clocks and other chronometric instruments,
                              chronometers, chronographs as watches, chronometric apparatus for sports timing,
                              chronometric apparatus for measuring and marking the time; watch bands, watch chains,
                              watch springs, watch dials or watch glasses, watch winders, watch cases being parts of
                              watches, cases and boxes adapted for holding watches; precious metals and their alloys;
                              jewelry cases; boxes of precious metal; key rings, trinkets or fobs of precious metals; cuff
                              links; bracelets; rings; medals; watches that also have a function of transmitting and/or
                              receiving data to and/or from personal digital assistants, tablets, smart phones and personal
                              computers through internet websites and other computer and electronic communication
                              networks; watches containing an electronic game function, watches incorporating a
                              telecommunication function; leather boxes adapted for holding watches
Case 0:20-cv-61404-DPG Document 1-6 Entered on FLSD Docket 07/13/2020 Page 16 of 19


                         CLASS 16: passport holders and cases

                         CLASS 18: goods of leather and imitation leather, namely, leather or leatherboard boxes,
                         leather or imitation leather envelopes, travel chests, bags, garment bags for travel, trunks,
                         suitcases, luggage, carrying boxes intended for toiletry articles sold empty, rucksacks,
                         handbags, beach bags, reusable shopping bags, shoulder bags, carrying cases, attaché cases,
                         briefcases, school satchels, under-arm bags, wallets, purses, money pouches, key cases, credit
                         card holders; umbrellas, parasols, sun umbrellas, walking sticks

                         CLASS 25: clothing, namely, underwear, sweaters, shirts, bodices, corsets, suits, vests,
                         raincoats, skirts, coats, trousers, jumpers, dresses, jackets, shawls, sashes for wear, scarves,
                         neckties, pocket squares, suspenders, gloves, belts, stockings, tights, socks, singlets, bathing
                         suits and bathrobes; footwear; headwear

                         CLASS 35: retail store services and online retail store services featuring cosmetics, hair care
                         and skin care preparations, perfumes, shaving preparations, toiletries, smartwatches,
                         computers, tablet computers, computer hardware, computer software, computer peripherals,
                         telephones, mobile electronic devices, health, fitness and exercise sensors, monitors and
                         displays, computer gaming machines and electronic games, and accessories for computers,
                         telephones, and mobile electronic devices, sunglasses, spectacles, optical lenses and glasses,
                         spectacle cases, jewelry and precious stones, watches, clocks, chronometric instruments,
                         accessories for watches and chronometric instruments, leather goods, leatherware, bags,
                         briefcases, luggage, wallets, purses, umbrellas, clothing, footwear, and headgear; public
                         relations; advertising services for luxury products, namely, cosmetics, perfumes, optical
                         goods, telephones, wearable electronic devices, jewelry, horological products, watches,
                         connected watches, smartwatches, luggage, leatherware, bags, clothing, clothing accessories;
                         business management and organization consultancy in the field of luxury goods

                         THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                         PARTICULAR FONT STYLE, SIZE OR COLOR

                         PRIORITY DATE OF 09-24-2015 IS CLAIMED

                         OWNER OF INTERNATIONAL REGISTRATION 1304885 DATED 03-21-2016,
                         EXPIRES 03-21-2026

                         SER. NO. 79-189,947, FILED 03-21-2016
                         KRISTIN ELIZA CARLSON, EXAMINING ATTORNEY




                                   Page: 2 of 3 / RN # 5202283
 Case 0:20-cv-61404-DPG Document 1-6 Entered on FLSD Docket 07/13/2020 Page 17 of 19




Reg. No. 5,314,173            LVMH Swiss Manufactures SA (SWITZERLAND SOCIÉTÉ ANONYME (SA))
                              Rue Louis-joseph Chevrolet 6a
Registered Oct. 24, 2017      Ch-2300 La Chaux-de-fonds
                              SWITZERLAND
Int. Cl.: 3, 9, 10, 14, 28,   CLASS 3: soaps; perfumes; cosmetics, creams, and lotions for the body and hair; shampoos;
35, 37, 38, 41, 44            makeup and makeup removers; lipstick; beauty masks; shaving preparations; after-shave
                              lotions and balms; non-medicated toiletries; deodorants for personal use; leather polishes;
Service Mark                  preservative creams for leather

                              CLASS 9: apparatus for recording, transmission, reproduction, or processing of sound or
Trademark                     images; electronic timers and timing sensors; calculating machines; equipment for data
                              processing; timing dials and timing sensors; electronic timers; chronographs for use as
Principal Register            specialized time recording apparatus; game software; computer operating software for
                              smartwatches and mobile electronic devices; computer software for sending and receiving
                              electronic mail, text messages, data, photographs, and videos; computer software for
                              accessing, browsing, and searching online databases; computer software for sensing,
                              monitoring, recording, displaying, measuring, and transmitting global positioning, direction,
                              distance, altitude, speed, navigational information, weather information, temperature, physical
                              activity level, heart rate, pulse rate, blood pressure, calories burned, steps taken, and
                              biometric data; computer software for tracking and managing information regarding health,
                              fitness, and wellness programs; computer peripherals; telephones; tablet computers; MP3
                              players; smartwatches; wearable computers; smartphones featuring a watch; accessories for
                              computers, telephones, tablet computers, MP3 players, and smartwatches, namely, displays,
                              monitors, protective covers, carrying cases, stands, batteries, battery chargers, headphones,
                              speakers, headsets, microphones, car audio adapters, remote controls, connection cables,
                              power adapters, docking stations, and adapter plugs; spectacles; sunglasses; optical lenses and
                              glasses; spectacle cases; memory cards and integrated circuit cards; downloadable electronic
                              publications in the nature of books, newsletters, catalogs, and brochures in the fields of
                              watches, chronometric instruments, jewelry, apparel, luggage, leather accessories, personal
                              care products, luxury goods, sports, and fashion; electronic sensors, monitors, and displays
                              used to provide and display official time at sporting, cultural, wellness, entertainment, and
                              educational events; electronic connected bracelets and connected cuffs for tracking the
                              movement of people that also have a function of transmitting, and/or receiving data to and/or
                              from personal digital assistants, tablets, smart phones and personal computers through
                              internet websites and other computer and electronic communication networks

                              CLASS 10: health monitoring devices consisting of health, fitness and exercise sensors, heart
Case 0:20-cv-61404-DPG Document 1-6 Entered on FLSD Docket 07/13/2020 Page 18 of 19


                         rate monitors and sensors, pulse rate monitors and sensors, blood pressure monitors and
                         sensors, respiratory monitors and sensors, thermometers, pedometers and monitors and
                         displays for medical use to be worn during exercise and sporting activities

                         CLASS 14: jewelry; precious stones; horological instruments, namely, watches, wristwatches,
                         and constitutive parts therefor; alarm clocks, clocks and other chronometric instruments,
                         chronometers, chronographs as watches, chronometric apparatus for sports timing,
                         chronometric apparatus for measuring and marking the time; watch bands, watch chains,
                         watch springs, watch dials or watch glasses, watch winders, watch cases being parts of
                         watches, cases and boxes adapted for holding watches; precious metals and their alloys;
                         jewelry cases; boxes of precious metal; key rings trinkets or fobs of precious metals; cuff
                         links; bracelets; rings; medals; watches that also have a function of transmitting and/or
                         receiving data to and/or from personal digital assistants, tablets, smart phones and personal
                         computers through internet websites and other computer and electronic communication
                         networks; watches containing an electronic game function, watches incorporating a
                         telecommunication function; leather boxes adapted for holding watches

                         CLASS 28: computer gaming machines; electronic games other than those adapted for use
                         with television receivers only

                         CLASS 35: retail store services and online retail store services featuring cosmetics, hair care
                         and skin care preparations, perfumes, shaving preparations, toiletries, smartwatches,
                         computers, tablet computers, computer hardware, computer software, computer peripherals,
                         telephones, mobile electronic devices, health, fitness and exercise sensors, monitors and
                         displays, computer gaming machines and electronic games, and accessories for computers,
                         telephones, and mobile electronic devices, sunglasses, spectacles, optical lenses and glasses,
                         spectacle cases, jewelry and precious stones, watches, clocks, chronometric instruments,
                         accessories for watches and chronometric instruments, leather goods, leatherware, bags,
                         briefcases, luggage, wallets, purses, umbrellas, clothing, footwear, and headgear; public
                         relations; advertising services for luxury products, namely, cosmetics, perfumes, optical
                         goods, telephones, wearable electronic devices, jewelry, horological products, watches,
                         connected watches, smartwatches, luggage, leatherware, bags, clothing, clothing accessories;
                         business management and organization consultancy in the field of luxury goods

                         CLASS 37: repair, overhaul repair, maintenance and polishing of portable/wearable electronic
                         and/or telecommunication devices; repair, overhaul repair, maintenance and polishing of
                         timepieces

                         CLASS 38: telecommunications services, namely, personal communication services, ISDN
                         services, telecommunications access services, data transmission and reception services via
                         telecommunication means, and telecommunications gateway services; telecommunication
                         information; communications by computer terminals or by fiber-optic networks; electronic
                         bulletin board services

                         CLASS 41: providing information about sporting and cultural activities, fitness, exercise,
                         sports, entertainment, education and training exercise; timing of sports events

                         CLASS 44: health assessment services; providing medical information in the fields of health,
                         fitness, and exercise

                         The mark consists of the wording "TAG HEUER" within a shield design.

                         PRIORITY DATE OF 09-24-2015 IS CLAIMED

                         OWNER OF INTERNATIONAL REGISTRATION 1303493 DATED 03-21-2016,
                         EXPIRES 03-21-2026

                         SER. NO. 79-189,348, FILED 03-21-2016




                                   Page: 2 of 3 / RN # 5314173
Case 0:20-cv-61404-DPG Document 1-6 Entered on FLSD Docket 07/13/2020 Page 19 of 19



         REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
      WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
             DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

    Requirements in the First Ten Years*
    What and When to File:

         First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
         years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
         registration will continue in force for the remainder of the ten-year period, calculated from the registration
         date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

         Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
         for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


    Requirements in Successive Ten-Year Periods*
    What and When to File:

         You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
         between every 9th and 10th-year period, calculated from the registration date.*


    Grace Period Filings*

    The above documents will be accepted as timely if filed within six months after the deadlines listed above with
    the payment of an additional fee.

    *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
    extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
    (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
    The time periods for filing are based on the U.S. registration date (not the international registration date). The
    deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
    nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
    do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
    international registration at the International Bureau of the World Intellectual Property Organization, under
    Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
    date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
    international registration, see http://www.wipo.int/madrid/en/.

    NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
    USPTO website for further information. With the exception of renewal applications for registered
    extensions of protection, you can file the registration maintenance documents referenced above online at h
    ttp://www.uspto.gov.

    NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
    owners/holders who authorize e-mail communication and maintain a current e-mail address with the
    USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
    Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
    available at http://www.uspto.gov.




                                              Page: 3 of 3 / RN # 5314173
